DETAILED ACTION
Examiner's Amendment
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Replace claims 16 and 31 as shown below.
16. (Currently Amended): An earbud, comprising: an earbud housing having a protrusion to fit into an external acoustic meatus or ear canal of a user; and a driver disposed in the earbud housing, wherein the driver comprises an electrostatic acoustic transducer comprising: a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof and wherein the electrostatic transducer is configured to be used as an earbud to produce sound audible to human hears.

31. (Currently Amended) An electrostatic acoustic transducer, comprising: a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover one or more of the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof, wherein the electrostatic acoustic transducer is configured to be used as an earbud to produce sound audible to human ears.

Examiner’s Statement of Reason for Allowance
 
Claims 16-49 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Liou et al. (US 2009/006234), Andrea (US 2011/0129097), Liou et al. (US 2009/0060233) did not have the amended claimed feature “a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof and wherein the electrostatic transducer is configured to be used as an earbud to produce sound audible to human hears," as required by claim 16, and “a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover one or more of the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof, wherein the electrostatic acoustic transducer is configured to be used as an earbud to produce sound audible to human ears,” as required by claim 31 when combined with all the limitations of claims 16 and 31.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 16 and 31 overcome the prior art of record.
Upon further search, the prior art of records teaches various mini drivers for producing audible sound, for example Koymen et al. (US 2018/0302726), Duffy et al. (US 2018/0050900) and Dehe et al. (US 2013/0221453) . However, the prior art of record fails to show “a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof and wherein the electrostatic transducer is configured to be used as an earbud to produce sound audible to human hears," as required by claim 16, and “a substrate comprising a first material to function as a first electrode; a dielectric layer coupled with the first material, wherein the dielectric layer has one or more cavities artificially formed therein; and a membrane coupled with the dielectric layer to cover one or more of the one or more cavities and to function as a second electrode; wherein the electrostatic acoustic transducer generates an acoustic wave in response to an electrical signal applied between the first electrode and the second electrode, wherein the applied electrical signal comprises a direct-current (dc) bias voltage or one or more time-varying electrical signals, or a combination thereof, wherein the electrostatic acoustic transducer is configured to be used as an earbud to produce sound audible to human ears,” as required by claim 31 when combined with all the limitations of claims 16 and 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651